Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20/21-24, directed to the process of using an allowable product/the system that requires an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17-20, 21-24 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-24 allowed.
           The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see pages 9-10 of the response, filed 2/2/2022, with respect to the rejection(s) of claim(s) 1-6, 7, 8, 11, 13, 15 under 35 U.S.C. 102(a)(1) as being anticipated by Lauter et al (US 2016/0160083)/ the rejection(s) of claim(s) 1-3, 4, 7, 12-13 under 35 U.S.C. 103 as being unpatentable over Izawa et al (US 2019/0080927) in view of Lauter et al (US 2016/0160083)/ the rejection(s) of claim(s) 9-10 under 35 U.S.C. 103 as being unpatentable over Lauter et al (US 2016/0160083) in view of Majumdar et al (US 2006/0215077)/ the rejection of claim 14  under 35 U.S.C. 103 as being unpatentable over Lauter et al (US 2016/0160083) in view of Banerjee et al (US 2009/0261291) ( particularly the arguments that 
the Lauter reference is silent as to the specific combination of dual additives (one of

zwitterionic gelatin and the other a polyhydroxy molecule) recited in claim 1 because the polyhydroxy, as stated in Lauter, is not the gelatin of the instant application that contains both a negative and a positive charge and Lauter teaches a broad array of polyhydroxy compounds; 
Izawa teaches the use of triols (or other polyhydroxy molecules) in a CMP solution and Izawa is silent as to a gelatin molecule) have been fully considered and are persuasive.  The rejection(s) of claims 1-16, as set forth in the office action dated 05/05/2021 has been withdrawn. Claims 17-24 are allowed because they depend on claim 1
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713